Morrill, C. J.
—Plaintiff sued defendants upon anote for $172 00 and interest, and attached properly of defendants. Defendants pleaded that plaintiff obtained the note after it became due, and that the payee and assignor of the note was' indebted to them in the sum of say $500, and reconvened, asking damages for the attachment wrongfully sued out.
The jury found for the defendants $290 62 and $10 damages.
The judge charged the jury that if the payee of the note was indebted to defendant by account, and that the note *643came into the hands of the plaintiff after the maturity of the note, then they would allow the defendant whatever amount he had proved to be due him on account.
The charge was erroneous, and this erroneous charge caused a verdict equally erroneous.
The error of the charge is so apparent, that anything we can add will not make it appear more apparent.
Reversed and remanded.